Title: II. Thomas Jefferson to Alexander Hamilton, [29 December 1790]
From: Jefferson, Thomas
To: Hamilton, Alexander



[29 Dec. 1790]

Th: Jefferson presents his respectful compliments to the Secretary of the treasury, and his condoleances on the accident of the other evening, which he hopes has produced no serious loss.
He incloses to the Secretary of the Treasury a report of a committee of the National assembly of France, on the subject of Billon, containing more particular information as to that species of coin than he had before met with. If the metal be so mixt as to make it of ⅕ of the intrinsic value of the standard silver coin of the U.S. the Cent of billon will be a little smaller than the present 16ths. of dollars, and consequently be more convenient than a  copper cent. This he submits to the better judgment of the Secretary of the Treasury, and hopes he will consider the liberty taken as an advance towards unreserved communications for reciprocal benefit.
